 

Exhibit 10.1
 
 
SECURED PROMISSORY NOTE
 
 
$750,000.00                                                                                                                      
April 8, 2020
 
THIS SECURED PROMISSORY NOTE (this "Note") is a duly authorized and validly
issued joint and several promissory note of Charlie's Holdings, Inc., a Nevada
corporation ("Holdings"), Charlie's Chalk Dust, LLC, a Delaware limited
liability company ("Chalk Dust"), and Don Polly LLC, a Nevada limited liability
company ("Don Polly" and together with Holdings and Chalk Dust, individually and
collectively, the “Company”), each of which have a principal place of business
located at 1007 Brioso Drive, Costa Mesa CA 92627.
 
FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Red Beard
Holdings, LLC, a Delaware limited liability company ("Red Beard"), or its
successors and assigns (together with Red Beard, the “Holder”), the principal
sum of Seven Hundred Fifty Thousand Dollars ($750,000.00) (the “Principal
Amount”), together with interest thereon and other amounts payable hereunder at
the times and on the dates set forth herein and in any event no later than the
Maturity Date.
 
Capitalized terms used herein without definition have the meanings set forth on
Exhibit A hereto, which is incorporated herein by this reference as though set
forth herein in full. This Note is subject to the following additional
provisions:
 
Section 1.                        Advance of Funds: Conditions to Advance.
 
(a) On or substantially concurrently with the Effective Date, the Holder shall
advance to the Company by wire of immediately available funds the Principal
Amount less any amounts that may be deducted therefrom by agreement between the
Holder and the Company or otherwise pursuant to the terms of this Note. The
entire Principal Amount shall be deemed to have been advanced on the Effective
Date.
 
(b) Prior to the Holder having the obligation of making the foregoing advance,
the following shall have occurred to the satisfaction of the Holder in its sole
discretion (such date being the "Effective Date"): (i) this Note shall have been
duly executed and delivered by the Company to the Holder; (ii) the Security
Agreement shall have been duly executed and delivered by the Company to the
Holder; and (iii) if requested by the Holder, the Company shall have delivered
to the Holder true and correct copies of the Company’s organizational documents,
resolutions approving the transactions contemplated hereby and under the other
Transaction Documents, and current good standing certificates from each
jurisdiction requested by the Holder.
 
Section 2.                        Payment of Principal and Interest; Security.
 
(a) Payment of Principal. The Principal Amount shall be due and payable in full
by the Company to the Holder on the Maturity Date or, if earlier, upon
acceleration of this Note in accordance with the terms hereof. Any amount of
principal repaid hereunder may not be reborrowed.
 
(b) Payment of Interest. From the Effective Date until paid in full, interest on
the aggregate outstanding Principal Amount shall be equal to at least $75,000
(the "Guaranteed Minimum Interest"), which amount shall be the minimum amount
due and owing regardless of the duration of the loan evidenced by this Note. The
Guaranteed Minimum Interest shall accrue and be fully earned upon the advance by
Holder of the loan evidenced by this Note on or substantially concurrently with
the Effective Date. The Guaranteed Minimum Interest and any additional accrued
interest shall be due and payable by the Company to the Holder on the Maturity
Date or, if earlier, upon acceleration of this Note in accordance with the terms
hereof. Upon and after the occurrence of an Event of Default (as defined below),
then, in addition to the Guaranteed Minimum Interest, the principal and unpaid
interest and unpaid other amounts under this Note shall, at the election of the
Holder in its sole and absolute discretion, bear interest at the lesser of a
rate equal to 20% per annum or the Maximum Rate (as defined below) (the "Default
Rate"). Such interest shall accrue daily commencing on occurrence of such Event
of Default until payment in full of the Principal Amount, together with all
accrued and unpaid interest and other amounts which may become due hereunder,
has been made.
 
 


 
 
 
 

 

 
(c) Prepayment. The Company may prepay all or any portion of the Principal
Amount, together with the Guaranteed Minimum Interest.
 
(d) Payments. Notwithstanding anything to the contrary contained herein or in
any other Transaction Document, all payments made by the Company shall be
applied to principal, interest, fees and other charges due the Holder hereunder
in such order of priority as the Holder shall elect.
 
(e) Security. The obligations of the Company under this Note are secured by the
collateral identified in the Security Agreement.
 
(f) Use of Proceeds. The proceeds of this Note shall be used by the Company for
working capital and for general corporate purposes. Notwithstanding the
foregoing, the proceeds of this Note shall not in any event be used to make or
pay any dividend or distribution or to redeem any equity of the Company or
securities convertible, exercisable or exchangeable into equity of the Company,
to settle any outstanding litigation or to make any payment or prepayment on any
existing indebtedness for borrowed money.
 
Section 3.                        Representations and Warranties. The Company
hereby represents and warrants to the Holder as follows:
 
(a) The Company has been duly formed, is validly existing and is in good
standing under the laws of its jurisdiction of formation, is in good standing or
duly qualified as a foreign corporation in all jurisdictions where the conduct
of its business so requires and where the failure to so qualify could reasonably
be expected to have a Material Adverse Effect, and has all requisite power and
authority to execute, deliver and perform its obligations under this Note and
all other Transaction Documents to which it is a party. Each of this Note and
all other Transaction Documents have been duly authorized, executed and
delivered by the Company and constitute its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof and thereof except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally. The execution,
delivery and performance by the Company of this Note and all other Transaction
Documents to which it is a party, and the incurrence by it of obligations
hereunder and thereunder, do not (i) contravene or conflict with the Company’s
certificate of formation, operating agreement or similar governing documents or
any law applicable to the Company or other instrument binding on or otherwise
affecting the Company, or (ii) give rise to any lien, security interest or other
charge or encumbrance (other than in favor of the Holder) upon any of the
Company’s properties. No consent or approval of or notice to or filing with any
governmental authority or other third party is or will be required on the part
of the Company as a condition to the validity or enforceability of this Note or
the other Transaction Documents, other than such consents which have been
obtained and are in full force and effect, true and complete copies of which
have been previously provided to the Holder.
 
(b) The Company is in compliance in all material respects with all laws and
regulatory requirements to which it or its properties are subject. There is no
litigation pending or, to the knowledge of the Company, threatened against the
Company. The Company’s principal place of business is at the address set forth
at the beginning of this Note. The Company has paid all federal, foreign, state
and local taxes required to be paid by it on or prior to the date they were due.
All documents, instruments and other written material heretofore or hereafter
furnished to the Holder pursuant to the terms of any Transaction Document
contain no misstatements of a material fact and do not fail to disclose any
material fact and the Company has not failed to disclose to the Holder any
material information.
 
 


 
 
 
 

 

 
(c) All financial statements of the Company delivered to Holder, if any, fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. None of such financial reports, as of
their date, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
Section 4.                        Covenants. As long as any portion of this Note
remains outstanding, the Company agrees as follows:
 
(a) the Company shall not enter into, create, incur, assume or suffer to exist
any Lien on or with respect to any of its assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom;
 
(b) the Company shall not amend its constitutional documents, including without
limitation, its certificate of formation, operating agreement or similar
governing documents, in any manner that adversely affects any rights of the
Holder;
 
(c) the Company shall not enter into, create, incur, assume or suffer to exist
any Indebtedness, other than Indebtedness existing on the date hereof in the
amount in effect on the date hereof that has been previously disclosed to Holder
in writing;
 
(d) the Company shall comply with its obligations under this Note and the other
Transaction Documents;
 
(e) the Company shall comply with all applicable laws and duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets;
 
(f) the Company shall not engage in any transactions with any officer, director,
employee, stockholder or any affiliate of the Company, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee,
stockholder or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, stockholder, trustee or partner, other than any transactions
in which the terms of such transaction are, in all material respects, no less
favorable to the Company than would likely apply if such transaction was
negotiated on an arms’ length basis between unrelated parties;
 
(g) the Company shall not declare or pay any dividends or make any distributions
to any holder(s) of equity interests or other equity security of the Company, or
purchase or otherwise acquire for value, directly or indirectly, any equity
interests or other equity security of the Company; except that Holdings may pay
the one-time dividend equal to the eight percent (8%) Dividend Amount (as
defined in the Series A Certificate) as contemplated by Section 3 of the Series
A Certificate so long as (a) Holdings shall have used its best efforts to
satisfy the Equity Conditions (as defined in the Series A Certificate), (b) if
the Equity Conditions have been satisfied, such dividend payment shall be paid
in shares of common stock of Holdings and (c) in the event that Holdings has
failed to satisfy the Equity Conditions and such dividend is required the be
paid in cash, the aggregate amount of all such cash distributions shall not
exceed $1,650,000.
 
 


 
 
 
 

 

 
(h) the Company shall not (i) merge or consolidate with any other Person
(regardless of which Person is the surviving entity); (ii) sell or dispose of
any of its assets other than immaterial dispositions in the ordinary course of
business and for fair equivalent value or (iii) in any way or manner alter its
organizational structure or effect a change of entity;
 
(i) the Company shall promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor;
 
(j) the Company shall maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business;
 
(k) the Company shall keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company shall at all times comply with each provision of all
leases to which it is a party or under which it occupies property;
 
(l) the Company shall not make any payment on any indebtedness owed to officers,
directors or affiliates except with the prior written consent of the Holder;
 
(m) the Company shall maintain with financially sound and reputable insurance
companies not affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
Holder of termination, lapse or cancellation of such insurance;
 
(n) If, notwithstanding any prohibitions in this Note on the incurrence of
Indebtedness, (i) any Indebtedness shall be incurred by any Company or any of
its subsidiaries or (ii) any equity interests shall be issued by any Company or
any of its subsidiaries, then, in each case, unless Holder otherwise provides
its prior written consent, Company shall immediately prepay the obligations
owing with respect to this Note in an amount equal to the net cash proceeds
received from such incurrence or issuance.
 
(o) the Company shall deliver to the Holder or provide access to the Holder, (i)
promptly upon the Holder’s request, such books, records, financial statements,
tax returns, investment statements, lists of property and accounts, budgets,
forecasts or reports as to the Company as the Holder may request; and
(ii) immediately upon knowledge of the same, notice of the occurrence of any
Event of Default.
 
Section 5.                        Events of Default.
 
(a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
 
 


 
 
 
 

 

 
i. any default in the payment of (A) the principal amount of this Note or
(B) interest or other amounts owing to the Holder on this Note, as and when the
same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise);
 
ii. the Company shall fail to observe or perform any other covenant or agreement
contained in this Note or any other Transaction Document;
 
iii. a default or event of default shall occur under any of the Transaction
Documents, or the failure or invalidity of any of the Transaction Documents;
 
iv. any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder shall be
untrue or incorrect in any respect as of the date when made or deemed made;
 
v. the Company shall be subject to a Bankruptcy Event;
 
vi. the Company shall default on any other obligations under any promissory
note, mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement, whether such
indebtedness now exists or shall hereafter be created;
 
vii. any monetary judgment, writ or similar final process in excess of $100,000
shall be entered or filed against the Company or its property or other assets,
and such judgment, writ or similar final process shall remain unvacated,
unbonded or unstayed for a period of 10 calendar days; or
 
viii. a Material Adverse Effect occurs.
 
(b) Remedies Upon Event of Default. If any Event of Default occurs, the entire
unpaid principal amount of this Note plus all accrued interest and other amounts
owing under this Note through the date of acceleration, shall become, at the
Holder’s election in its sole and absolute discretion, immediately due and
payable upon written notice to the Company, except that, with respect to a
default under Section 5(a)(v) above, no such notice shall be required and such
acceleration shall be automatic and immediate. In connection with such
acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand or protest of any kind, and the Holder
may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law and the Transaction Documents. Such acceleration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as the holder of the Note until such time, if
any, as the Holder receives full payment pursuant to this Section 5(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
Section 6.                        Miscellaneous.
 
(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder to the Company hereunder shall be delivered to the
address of the Company set forth in the first paragraph of this Note. Notices to
the Holder shall be delivered to its address at 2525 Main Street, Suite 400,
Irvine CA 92614 or such other address as may be designated by the Holder from
time to time.
 
 


 
 
 
 

 

 
(b) Absolute Obligation. No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and accrued interest, as applicable, on this Note at the time,
place, and rate, and in the coin or currency, herein prescribed. This Note is a
direct, unconditional and secured debt obligation of the Company. All payments
to be made by the Company hereunder and under the other Transaction Documents
shall be made, in lawful money of the United States of America, and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
 
(c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, then the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed.
 
(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note or any other Transaction Document
shall be governed by and construed and enforced in accordance with the internal
laws of the State of California, without regard to the principles of conflict of
laws thereof. The Company hereby agrees that it will commence any and all legal
proceedings under, with respect to or related to any of the Transaction
Documents (whether brought against a party hereto or its respective affiliates,
directors, officers, members, employees or agents) only in the state and federal
courts sitting in the County of Orange, State of California (the “California
Courts”). The Company hereby irrevocably submits to the nonexclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such California Court, or that such California Court
is an improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other reasonable costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
Nothing in this Note or any other Transaction Document shall affect any right
that the Holder may otherwise have to bring any action or proceeding relating to
this Note or any other Transaction Document against the Company or its
properties in the courts of any jurisdiction.
 
(e) Costs and Expenses. The Company agrees to pay all costs and expenses,
including the fees and expenses of any attorneys, accountants and other experts
retained by the Holder, which are expended or incurred by the Holder in
connection with (i) the preparation, negotiation, modification and/or
enforcement of this Note or any other Transaction Document, or the collection of
any sums due hereunder or thereunder, whether or not suit is commenced; (ii) any
actions for declaratory relief in any way related to this Note or any other
Transaction Document; (iii) the protection or preservation of any rights of the
Holder under this Note or any other Transaction Document; (iv) any actions taken
by the Holder in negotiating any amendment, waiver, consent or release of or
under this Note or any other Transaction Document; (v) any actions taken in
reviewing the Holder’s financial affairs if an Event of Default has occurred or
the Holder has determined in good faith that an Event of Default may likely
occur; (vi) the Holder’s participation in any refinancing, restructuring,
bankruptcy or insolvency proceeding involving the Company; (vii) verifying,
maintaining, or perfecting any security interest or other lien granted to the
Holder in any collateral; (viii) any effort by the Holder to protect, assemble,
complete, collect, sell, liquidate or otherwise dispose of any collateral,
including in connection with any action or proceeding; or (ix) any refinancing
or restructuring of this Note, including, without limitation, any restructuring
in the nature of a “work out” or in any insolvency or bankruptcy proceeding. All
sums due to the Holder pursuant to this clause (f) shall be due and payable
immediately on demand and shall bear interest at the same rate as then
applicable to the Principal Amount.
 
 


 
 
 
 

 

 
(f) Waiver. Any waiver by the Holder of a breach of any provision of this Note
or any other Transaction Document shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note or any other Transaction Document. The failure of the
Holder to insist upon strict adherence to any term of this Note or any other
Transaction Document on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note or such Transaction Document, as
applicable. Any waiver by the Holder must be in writing.
 
(g) Severability. If any provision of this Note or any other Transaction
Document is invalid, illegal or unenforceable, the balance of this Note or other
Transaction Document, as applicable, shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.
 
(h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
(i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
 
(j) Usury.
 
i. To the extent it may lawfully do so, the Company hereby agrees not to insist
upon or plead or in any manner whatsoever claim, and will resist any and all
efforts to be compelled to take the benefit or advantage of, usury laws wherever
enacted, now or at any time hereafter in force, in connection with any claim,
action or proceeding that may be brought by the Holder in order to enforce any
right or remedy under any Transaction Document; provided that, notwithstanding
any provision to the contrary contained in any Transaction Document, it is
expressly agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (taking into account any
usury exception or exemption available to the Holder, the “Maximum Rate”), and,
without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Holder with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by the
Holder to the unpaid principal balance of any such indebtedness or be refunded
to the Company, the manner of handling such excess to be at the Holder’s
election.
 
ii. Without limiting the generality of; the foregoing, it is the intent of
Holder and Company that the loan evidenced by this Note comply with the usury
exemption set forth in California Corporations Code § 25118(b). In accordance
with such Section, Company hereby represents and warrants to Holder the
following:
 
(1)
Holder and Company, or any of their respective officers, directors, members,
managers or other controlling persons, have a preexisting personal or business
relationship.
 
(2)
Holder and Company, by reason of their own business and financial experience or
that of their professional advisers, have the capacity to protect their own
interests in connection with the transaction.
 
 
 


 
 
 
 

 

 
(k) Indemnification. The Company will indemnify and hold the Holder harmless
from any loss, liability, damages, judgments, and costs of any kind
(“Liabilities”) relating to or arising directly or indirectly out of (i) this
Note or any other Transaction Document, (ii) any credit extended or committed by
the Holder to the Company hereunder, and (iii) any litigation or proceeding
related to or arising out of this Note, any such Transaction, Document, or any
such credit; provided, however that the Company shall have no obligation to
indemnify the Holder for any Liabilities that have arisen as a result of the
Holder’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.. This indemnity
includes but is not limited to attorneys’ fees and expenses. This indemnity
extends to the Holder, its affiliates, partners, directors, officers, employees,
agents, successors, attorneys, and assigns. This indemnity will survive
repayment of the Company’s obligations to the Holder. All sums due to the Holder
hereunder shall be due and payable immediately without demand and shall bear
interest at the same rate as then applicable to the Principal Amount.
 
(l) Joint and Several Liability. Each of Holdings, Chalk Dust and Don Polly
acknowledge that each of the undersigned are parties to this note as the
"Company" as joint and several co-borrowers hereunder. Any references in this
Note to the "Company" shall refer to any of Holdings, Chalk Dust or Don Polly,
or both such Persons as the context may require. Each of Holdings, Chalk Dust
and Don Polly accept joint and several liability for the payment and performance
of all of the obligations of the Company hereunder, and each of such obligations
constitute the absolute and unconditional full recourse obligations of each such
Person enforceable against each such Person to the full extent of its properties
and assets. Each of Holdings, Chalk Dust and Don Polly hereby waive, to the
fullest extent permitted by law, any and all defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties (including co-borrowers to the extent
applicable), including , including but not limited to any rights and defenses
that are or may become available to any such Person by reason of Sections 2787
to 2855, inclusive, 2899 and 3433 of the California Civil Code.
 
(m) Successors and Assigns; Assignments and Participations. This Note shall be
binding upon and inure to the benefit of the Company and the Holder and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Note or any other
Transaction Document without the express written consent of the Holder.
 
(n) Counterparts; Electronic Execution. This Note may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Note.
Delivery of an executed counterpart of this Note by telefacsimile or other
electronic method of transmission (including without limitation a PDF
attachment) shall be equally as effective as delivery of an original executed
counterpart of this Note. The foregoing shall apply to each other Transaction
Document mutatis mutandis.
 


 


 
 
 
 

 

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 
 
"Company"
 
CHARLIE'S HOLDINGS, INC.,
a Nevada corporation
 
 
By: Brandon Stump
                                                                

Name: Brandon Stump
                                                                
Title: Chief Executive Officer 
                                                                

 
 
CHARLIE'S CHALK DUST, LLC,
a Delaware limited liability company
 
 
By: Brandon Stump
                                                                

Name: Brandon Stump
                                                                
Title: Chief Executive Office
                                                                  
 
DON POLLY LLC,
a Nevada limited liability company
 
 
By: Brandon Stump
                                                                

Name: Brandon Stump
                                                                
Title: Chief Executive Officer
                                                           


 
 
AGREED AND ACKNOWLEDGED:
 
RED BEARD HOLDINGS, LLC,
a Delaware limited liability company
 
 
 
By: Vinny Smith

Name:  Vinny Smith

Title: General Partner

 
 
 
 
 
 


 
 
 
 

 

 
EXHIBIT A
 
(Certain Defined Terms)
 
“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any Debtor Relief Laws; (b) there is commenced
against the Company any case or proceeding under Debtor Relief Laws that is not
dismissed within 30 calendar days after commencement; (c) the Company is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Company suffers any
appointment of any custodian or the like for it or any substantial part of its
property that is not discharged or stayed within 30 calendar days after such
appointment; (e) the Company makes a general assignment for the benefit of
creditors; (f) the Company calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Orange County, California.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Indebtedness” means (a) all obligations for borrowed money; (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, current swap agreements, interest rate hedging agreements, interest
rate swaps, or other financial products; (c) all capital lease obligations;
(d) all obligations or liabilities secured by a lien or encumbrance on any asset
of the Company, irrespective of whether such obligation or liability is assumed;
(e) all obligations for the deferred purchase price of assets; (f) all synthetic
leases; and (g) any obligation guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse) any of the foregoing obligations of any other person; provided,
however, Indebtedness shall not include (x) usual and customary trade debt
incurred in the ordinary course of business and (y) endorsements for collection
or deposit in the ordinary course of business.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
"Liquidity Event" means any of the following, in each case with respect to
either Company (or both) or any of their respective subsidiaries and/or
affiliates: (a) the raising of any additional capital by any Company, whether in
the form of debt, equity or otherwise, in which Company receives aggregate net
cash proceeds therefrom of at least $1,000,000, including, without limitation,
the anticipated investment, whether in the form of equity, debt or otherwise, by
United Capital Partners LLC and/or any of its affiliates, (b) any merger or
consolidation in which any Company is a constituent party, or (c) the sale,
transfer, pledge or other disposition of any equity interests of any Company
and/or any of their respective subsidiaries and/or affiliates, or (d) the sale,
lease, transfer, exclusive license or other disposition, in a single transaction
or series of related transactions, by the Company or any subsidiary or affiliate
of the Company of all or substantially all the assets of the Company and its
subsidiaries and/or affiliates.
 
 

 
 
 
 

 

 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company;
(b) a material impairment of the rights and remedies of the Holder under any
Transaction Document or of the ability of Company to perform its obligations
under any Transaction Document; (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company of any
Transaction Document; or (d) the issuance by any third party lender to the
Company of a notice of default on Indebtedness.
 
"Maturity Date" means the earlier to occur of (a) a Liquidity Event or (b)
October 1, 2020.
 
“Note” means this Secured Promissory Note, as amended, restated, supplemented,
extended or otherwise modified from time to time.
 
“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental authority or other entity of any kind.
 
“Security Agreement” means the Security Agreement of even date herewith made by
Company in favor of the Holder, as amended, restated, supplemented, extended or
otherwise modified from time to time.
 
"Series A Certificate" means that certain Certificate of Designations,
Preferences and Rights of the Series A Convertible Preferred Stock of True
Drinks Holdings, Inc. (now known as Charlie's Holdings, Inc.) as in effect as of
the date of this Agreement.
 
“Transaction Documents” means this Note, the Security Agreement, each guaranty
entered into in connection herewith, if any, and each other instrument, document
or agreement now or hereafter executed by the Company in favor of the Holder in
connection with this Note, in each case as amended, restated, supplemented,
extended or otherwise modified from time to time.
 
 
 
 
 


 
 
 
 

 
